Citation Nr: 1454313	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-02 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


ISSUE

Entitlement to an effective date prior to June 24, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in New Orleans, Louisiana.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On May 22, 1996, the Veteran filed a claim of entitlement to service connection for PTSD, which was denied by way of August 1996 and October 1996 rating decisions, in part based on the lack of a verified stressor; the Veteran did not file a notice of disagreement, and these decisions became final.

2.  On June 24, 2005, the Veteran filed a request to reopen his previously denied claim for service connection for PTSD.

3.  In August 2007, service department records were associated with the claims file, based on which the RO conceded that the Veteran's base came under enemy attack, and an October 2008 rating decision granted service connection for PTSD, effective June 24, 2005.

CONCLUSION OF LAW

The criteria for an effective date of May 22, 1996, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

An earlier effective date of May 22, 1996 for the award of service connection for PTSD is granted herein, as explained below.  This constitutes a grant of the full benefit sought on appeal, as the Veteran has maintained that the effective date in this case should be May 22, 1996, the date he filed his previously denied claim for service connection for PTSD.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Effective Date

38 U.S.C.A. § 5110(a) generally provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."

Under 38 C.F.R. § 3.156(c)(1), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. . .Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."

An award made based all or in part on the records identified by paragraph (c)(1) of this section [38 C.F.R. § 3.156] is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2014) (emphasis added).

The Veteran claims entitlement to an effective date prior to June 24, 2005, for the award of service connection for PTSD.

By way of background, on May 22, 1996, the Veteran filed a claim for service connection for PTSD.  An August 1996 general medical examination report reflects diagnosed PTSD.  August 1996 and October 1996 rating decisions denied the Veteran's claim in part due to the lack of a verified stressor.  On June 24, 2005, the Veteran filed a request to reopen the claim.  Subsequently, in August 2007, certain service department records were associated with the claims file that indicated that the Veteran's base camp had come under enemy attack on several occasions.  The Veteran was afforded another VA examination in July 2008, which examiner noted the RO conceded that his base camp had come under enemy attack, and which examiner recorded a diagnosis of PTSD.  Subsequently, an October 2008 rating decision granted service connection for PTSD with an effective date of June 24, 2005, the date that his request to reopen his claim was stamped as received.  The Veteran filed a notice of disagreement in January 2009 with regard to the effective date, asserting that it should be May 22, 1996.

Because service department records were newly associated with the claims file in 2007 were relevant to the Veteran's claimed in-service stressor, the ultimate grant of the Veteran's claim in October 2008 effectively involved a reconsideration of the previously denied claim under 38 C.F.R. § 3.156(c) rather than a reopening, and under 38 C.F.R. § 3.156(c)(2), "an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2014) (emphasis added).  In this case, the previously decided claim was received by VA on May 22, 1996.

Therefore, the question becomes whether entitlement arose after May 22, 1996.  As noted above, the Veteran was provided with VA examinations in August 1996, and the general medical VA examiner recorded a diagnosis of PTSD.  The Board notes that there is no reason for the Board to believe that the PTSD diagnosed back in May 1996 is not the same as the more recently diagnosed PTSD, which was noted by the July 2008 VA examiner as relating to the Veteran's service.  Therefore, the Board will resolve all doubt in favor of the Veteran and grant the claim for an earlier effective date back to the date of the original claim filed on May 22, 1996.

Therefore, in summary, the Board concludes that entitlement to an effective date of May 22, 1996 is warranted for the award of service connection for the Veteran's PTSD.


ORDER

Entitlement to an effective date of May 22, 1996, for the award of service connection for PTSD is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


